       Case 2:19-cv-02660-DJH Document 23 Filed 02/24/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Miguel Santos,                                    No. CV-19-02660-PHX-DJH
10                  Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          On August 19, 2020, Magistrate Judge Deborah F. Fine issued a Report and
16   Recommendation (“R&R”) recommending Petitioner Miguel Santo’s Second Amended
17   Petition seeking a federal writ of habeas corpus (Doc. 8) be denied and dismissed with
18   prejudice. (Doc. 22). Petitioner has not filed any objections and the time to do so has long
19   since passed. The R&R will be adopted in full.
20          Accordingly,
21          IT IS ORDERED the Report and Recommendation (Doc. 22) is ACCEPTED
22   AND ADOPTED IN FULL.
23          IT IS FURTHER ORDERED the Second Amended Petition for Writ of Habeas
24   Corpus (Doc. 8) is DENIED and DISMISSED WITH PREJUDICE.
25          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED that a
26   Certificate of Appealability be denied because dismissal of the Second Amended Petition
27   (Doc. 8) is justified by a plain procedural bar and reasonable jurists would not find the
28   procedural ruling debatable.
       Case 2:19-cv-02660-DJH Document 23 Filed 02/24/21 Page 2 of 2



 1          IT IS FURTHER ORDERED the Clerk of Court shall enter judgment accordingly
 2   and close this matter.
 3          Dated this 24th day of February, 2021.
 4
 5
 6                                              Honorable Diane J. Humetewa
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
